Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 14, 2018                                                                                   Stephen J. Markman,
                                                                                                                Chief Justice

  158603                                                                                                   Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
  In re J.H. THARP, Minor.                                         SC: 158603                       Elizabeth T. Clement,
                                                                   COA: 342358                                       Justices
                                                                   Oakland CC Family Div:
                                                                    17-855110-NA

  _________________________________________/

        On order of the Court, the application for leave to appeal the October 4, 2018
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 14, 2018
           t1211
                                                                              Clerk